Case: 19-51189     Document: 00515885839         Page: 1     Date Filed: 06/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         June 3, 2021
                                  No. 19-51189
                                                                       Lyle W. Cayce
                               Conference Calendar
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Caitlin Cheyenne Carter,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:18-CR-262-1


   Before Davis, Elrod, and Oldham, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Caitlin Cheyenne Carter has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-51189        Document: 00515885839        Page: 2    Date Filed: 06/03/2021




                                    No. 19-51189


   (5th Cir. 2011). Carter has not filed a response. We have reviewed counsel’s
   brief and the relevant portions of the record reflected therein.
          Carter’s notice of appeal was filed more than 14 days after the entry
   of her criminal judgment and was therefore untimely under Federal Rule of
   Appellate Procedure 4(b)(1)(A). See Fed. R. App. P. 4(b)(1)(A). She filed
   an untimely notice of appeal, which was construed as a motion for an
   extension of time to appeal pursuant to Rule 4(b)(4), but the district court
   denied the motion on the ground that it was also filed outside the 30-day limit
   imposed by Rule 4(b)(4). In light of the district court’s enforcement of the
   time limitations in Rule 4(b), the untimeliness of Carter’s notice of appeal
   may not be disregarded. See United States v. Leijano-Cruz, 473 F.3d 571, 574
   (5th Cir. 2006).
          Based on our review of the record, there is no nonfrivolous issue for
   appeal with respect to Carter’s criminal judgment or the district court’s
   order denying an extension of time to appeal. Accordingly, counsel’s motion
   for leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir.
   R. 42.2.




                                          2